ORDER

PER CURIAM.
Appellant, Glen Bilderback (“Defendant”), appeals from the judgment of the Circuit Court of St. Louis County, following a jury trial, finding him guilty of two counts of statutory sodomy in the first degree, section 566.062. Defendant was sentenced to twelve years of imprisonment for each count, with the sentences to run concurrently. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law appears. As an extended opinion would serve no jurisprudential *792purpose, we affirm the judgment pursuant to Rule 30.25(b).